Exhibit 10.56

 

LOGO [g846671imm1.jpg]

March 27, 2015

[NAME]

[ADDRESS]

Re:    Release Payment

Dear [NAME]:

On behalf of Samson Resources Corporation (the “Company”), I am pleased to
inform you that the Company has decided to pay you a portion of the award set
forth under the Officer Retention Agreement (the “Retention Agreement”),
effective November 14, 2014, by and between you and the Company, subject to the
terms and conditions set forth in this letter agreement (this “Release
Agreement”).

1. Release Payment. Subject to the conditions set forth herein, you will receive
a payment (the “Release Payment”), in the amount of [$XX], which is equal to
fifty percent (50%) of the retention award described in the Retention Agreement,
to be paid by the Company within five (5) days of the receipt of your
countersignature of this Release Agreement; provided that, in the event your
employment is terminated by the Company for Cause (as defined in the Retention
Agreement) or by you for any reason other than death or disability, in either
case, before September 2, 2015, you will be required to repay to the Company
within 10 days of such termination the Release Payment (net of taxes withheld
from the Release Payment) that was paid to you. You further agree that your
acceptance of the Release Payment terminates the Retention Agreement and
releases the Company from all obligations arising under such Sections, including
the Samson Resources Corporation Voluntary Severance Plan for Officers; provided
that Section 1.1 and the COBRA Premium Payments provision contained in
Section 5.2 of the Retention Agreement shall continue to apply in accordance
with their terms. For the sake of clarity, the provision of COBRA Premium
Payments contained in Section 5.2 of the Retention Agreement shall only be
provided if you are terminated by the Company for a reason other than Cause (as
defined in the Retention Agreement) or by you for any reason other than death or
disability, in either case, before September 2, 2015.

2. Release. Payment of the Release Payment shall be conditioned upon your
execution and non-revocation of the Waiver and Release of Claims Agreement,
attached hereto as Exhibit A.

3. Withholding Taxes. The Company may withhold from any and all amounts payable
to you hereunder such federal, state and local taxes as the Company determines
in its sole discretion may be required to be withheld pursuant to any applicable
law or regulation.

4. No Right to Continued Employment. Nothing in this Release Agreement will
confer upon you any right to continued employment with the Company (or its
subsidiaries or their respective successors) or to interfere in any way with the
right of the Company (or its subsidiaries or their respective successors) to
terminate your employment at any time.



--------------------------------------------------------------------------------

5. Other Benefits. The Release Payment is a special incentive payment to you and
will not be taken into account in computing the amount of salary or compensation
for purposes of determining any bonus, incentive, pension, retirement, death or
other benefit under any other bonus, incentive, pension, retirement, insurance
or other employee benefit plan of the Company, unless such plan or agreement
expressly provides otherwise.

6. No Assignments; Successors. This Release Agreement is personal to each of the
parties hereto. Except as provided in this paragraph, no party may assign or
delegate any right or obligation hereunder without first obtaining the written
consent of the other party hereto. The Company may assign this Release Agreement
to any successor to all or substantially all of the business and/or assets of
the Company, provided that the Company will require such successor to expressly
assume and agree to perform this Release Agreement in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place.

7. Effectiveness. This Release Agreement shall be effective March 31, 2015.

8. Governing Law. This Release Agreement will be governed by, and construed
under and in accordance with, the internal laws of the State of Oklahoma,
without reference to rules relating to conflicts of laws.

9. Counterparts. This Release Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

10. Entire Agreement; Amendment. This Release Agreement constitutes the entire
agreement between you and the Company with respect to the Release Payment and
supersedes any and all prior agreements or understandings between you and the
Company with respect to the Release Payment, the Retention Agreement and the
Samson Resources Corporation Voluntary Severance Plan for Officers, whether
written or oral. This Release Agreement may be amended or modified only by a
written instrument executed by you and the Company.

11. Section 409A Compliance. Although the Company does not guarantee the tax
treatment of the Release Payment, the intent of the parties is that the Release
Payment be exempt from the requirements of Section 409A of the Internal Revenue
Code and the regulations and guidance promulgated thereunder and, accordingly,
to the maximum extent permitted, this Release Agreement shall be interpreted in
a manner consistent therewith.

 

2



--------------------------------------------------------------------------------

This Release Agreement is intended to be a binding obligation on you and the
Company. If this Release Agreement accurately reflects your understanding as to
the terms and conditions of the Release Payment, please sign and date one copy
of this Release Agreement no later than March 27, 2015 and return the same to me
for the Company’s records. You should make a copy of the executed Release
Agreement for your records.

 

  Very truly yours,  

    SAMSON RESOURCES CORPORATION     By:   /s/ Randy Limbacher      

 

      Name: Randy Limbacher       Title:   President and Chief Executive Officer

The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of the Release Payment, and I hereby confirm my
agreement to the same.

 

 

    Dated:                                                                , 2015
  [NAME]          

Signature Page to Release Payment Letter



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND RELEASE AGREEMENT

This Waiver and Release Agreement (this “Release”) is being entered into by and
between [NAME] (“Officer”) and Samson Resources Corporation (“Company”), subject
to the terms and conditions set forth in this Release in reference to the
Release Payment Letter Agreement entered into between Officer and Company, dated
as of March 31, 2015 (the “Release Agreement”). As used in this Release,
“Company” is defined as, shall mean and shall include (i) Samson Resources
Corporation and any of its subsidiaries or affiliates, (ii) Samson Investment
Company and any of its subsidiaries or affiliates (including, without
limitation, Samson Resources Company, Samson Lone Star, LLC, Samson Offshore
Company, Samson Contour Energy E&P, LLC and Samson Concorde Gas Intrastate,
Inc.), and (iii) any buyer of such entities identified in (i) and (ii) above or
any other successor to their business. Other than the terms defined above, all
capitalized and italicized terms appearing herein have the meaning set forth in
the Officer Retention Agreement effective November 14, 2014 by and between
Officer and the Company (the “Retention Agreement”).

As a condition to receiving the Release Payment contemplated in the Release
Agreement, Officer must execute and deliver this Release.

 

1. Claims That Are Being Released.

Officer agrees that this Release constitutes a full and final release by Officer
and Officer’s descendants, dependents, heirs, executors, administrators,
assigns, and successors, of any and all claims, charges, and complaints, whether
known or unknown, that Officer has or may have to date against Company and any
of its parents, subsidiaries or affiliated entities, or the agents, plans or
programs administering Company’s benefits, and their respective officers,
directors, managers, members, shareholders, Officers, predecessors, successors,
and assigns, arising out of or related to Officer’s employment and/or the
termination thereof, any agreements between Officer and Company, or otherwise
based upon acts, events or other sets of fact that occurred on or before the
date on which Officer signs this Release. To the fullest extent allowed by law,
Officer hereby waives and releases any and all such claims, charges, and
complaints in return for the Release Payment as set forth in the Release
Agreement. This Release is intended to be as broad as the law allows, and
includes, but is not limited to, rights arising out of alleged violations of any
contracts, express or implied, any covenant of good faith or fair dealing,
express or implied, any tort or common law claims, any legal restrictions on
Company’s right to terminate Officers, and any claims under any federal, state,
municipal, local or other governmental statute, regulation, or ordinance,
including, without limitation:

 

  a. Claims under the Retention Agreement, except as set forth in the Release
Agreement

 

  b. Claims of discrimination, harassment, or retaliation under equal employment
laws such as Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Rehabilitation Act of 1973, the Oklahoma
Anti-Discrimination Act, the Colorado Anti-Discrimination Act, the Texas Labor
Code and the Equal Pay Act, and any and all other federal, state, municipal, or
local equal opportunity laws;

 

  c. Claims of wrongful termination of employment; statutory, regulatory, and
common law “whistleblower” claims, claims under the Standards for Workplace Drug
and Alcohol Testing Act (Oklahoma); and claims for wrongful termination in
violation of public policy;



--------------------------------------------------------------------------------

  d. Claims arising under the Employee Retirement Income Security Act of 1974,
except for any claims relating to vested benefits under Company’s or its
affiliates’ employee benefit plans, as applicable;

 

  e. Claims arising under the Worker Adjustment and Retraining Notification Act
or similar state or local laws; and

 

  f. Claims of violation of federal, state, municipal, or local laws concerning
leaves of absence, such as the Family and Medical Leave Act.

 

2. Claims That Are Not Being Released.

 

  2.1 Notwithstanding the foregoing or anything contained herein to the
contrary, this Release shall not operate to release (a) any claims that may not
be released as a matter of law, (b) any claims or rights that arise after
Officer signs this Release, (c) any claims or rights with respect to the accrued
base salary, (d) any claims or rights arising after Officer signs this Release
that Officer may have in Officer’s capacity as a stockholder of the Company or
to payments or benefits under any equity award agreement between the undersigned
and Company or (e) to any claims or rights, including claims for indemnification
and/or advancement of expenses, arising under any indemnification agreement
between Officer and the Company or under the bylaws, certificate of
incorporation or other similar governing document of Company.

 

  2.2 Further, this Release will not prevent Officer from doing any of the
following:

 

  a. Asserting any right that is created or preserved by the Release Agreement
or this Release; and

 

  b. Filing a charge, giving testimony or participating in any investigation
conducted by the Equal Employment Opportunity Commission or any duly authorized
agency of the United States or any state (however, Officer is hereby waiving the
right to file any claim or receive any personal monetary recovery or other
personal relief should the Equal Employment Opportunity Commission (or any
similarly authorized agency) pursue any class or individual charges in part or
entirely on Officer’s behalf).

 

3. Additional Officer Covenants.

 

  3.1 Confidential or Proprietary Information. Officer agrees not to use, remove
from the Company’s premises, make unauthorized copies of or disclose any
confidential or proprietary information of the Company or any affiliated or
related entities, including but not limited to, trade secrets, know-how,
software, developments, inventions, processes, technology, designs, the
financial data, strategic business plans or any proprietary or confidential
information, documents or materials in any form or media, including any of the
foregoing relating to research, operations, finances, current and proposed
products and services, vendors, customers, advertising and marketing, and other
non-public, proprietary, and confidential information of the Company and any
affiliated or related entities.

 

  3.2 Code of Business Conduct and Ethics. Officer shall continue to adhere to
his/her continuing obligations under the Company’s Code of Business Conduct and
Ethics.

 

2



--------------------------------------------------------------------------------

  3.3 Solicitation of Employees, Consultants and Other Parties. Officer agrees
that during the term of his or her employment, and for a period of 12 months
immediately following his or her date of termination of employment with the
Company for any reason, Officer shall not either directly or indirectly solicit,
induce, recruit or encourage any of the Company’s employees to terminate their
relationship with the Company, or attempt to solicit, induce, recruit, encourage
or take away any of the Company’s employees, either for Officer or for any other
person or entity, and Officer further agrees not to otherwise interfere with the
relationship between Company or any of the Company’s employees.

 

  3.4 Non-Disparagement. Officer agrees that he or she will not engage in any
conduct that is injurious, damaging or disparaging to the reputation and/or
interest of the Company, including its past and present parent companies,
members, managers, officers, shareholders, partners, subsidiaries, affiliates,
divisions, employee benefit and/or pension plans and funds, successors and
assigns and all of its and their past or present directors, members, managers,
officers, agents, trustees, administrators, attorneys, employees, fiduciaries
and assigns (whether acting as agents for Company, its affiliates or its related
entities or in their individual capacities, collectively the “Company Group”),
including but not limited to: (i) divulging, communicating, or in any way making
use of any confidential, sensitive or proprietary information acquired in the
performance of Officer’s duties for the Company; (ii) publicly or privately
disparaging, or inducing or encouraging others to publicly or privately
disparage, any member of the Company Group; (iii) retaliating against any member
of the Company Group in any way whatsoever; or (iv) disclosing the facts or
circumstances giving rise to or surrounding the termination of Officer’s
employment with the Company. For the purpose of this Release, the term
“disparage” or “disparaging” shall include, without limitation, comments or
statements to the press or any individual or entity with whom the Company Group
has a business relationship that would adversely affect in any manner: (a) the
conduct of a member of the Company Group’s business, or (b) the business
reputation of the Company group. For the purpose of this Release, “Releasees”
shall mean the Company.

 

  3.5 Acknowledgement. Officer acknowledges and agrees that any violation by
Officer of the provisions of Sections 3.2 through 3.4 shall be considered a
material breach of Officer’s obligations under the Release as to which the
Company may seek repayment of other payments made to Officer pursuant to the
Release Agreement. Officer also consents, to the extent permitted by law, to the
entry of injunctive relief against Officer without the necessity of the Company
posting a bond, in addition to the Company’s right to pursue any and all of its
remedies under law. Officer agrees that the Company’s actions pursuant to this
Section, including but not limited to filing a legal action, are permissible and
are not and will not be considered by Officer to be retaliatory. Officer further
acknowledges that nothing in this Section shall be deemed to limit the Company’s
remedies at law or in equity for any breach by Officer of any of the provisions
of Sections 4.2 through 4.4, which may be pursued by the Company.

 

  3.6 Officer represents that he/she has not filed any complaints or charges
against Company relating to his/her separation or the terms or conditions of
Officer’s former employment with Company and that if any agency or court assumes
jurisdiction of any complaint or charge against Company on behalf of Officer
concerning Officer’s former employment with Company, Officer understands and
agrees that he/she has, by his/her knowing and willing execution of this
Release, waived his/her right to any form of recovery or relief against Company
relating thereto including, but not limited to, any entitlement to attorneys’
fees accruing there from; provided, however, that this provision shall not
preclude Officer from pursuing appropriate legal relief against Company for
redress of a material breach of by Company of this Release.

 

3



--------------------------------------------------------------------------------

  3.7 Officer acknowledges and understands that the Release Payment given for
this Release shall not be in any way construed as an admission by Company of any
improper acts or any improper employment decisions, and that Company
specifically disclaims any liability on the part of itself, its agents,
Officers, representatives or assigns in this regard.

 

4. Effective Date.

Officer understands and acknowledges that by signing this Release, Officer is
agreeing to all of the provisions stated in this Release, and has read and
understood each provision.

 

5. Governing Law.

 

  5.1 This Release shall be governed by the substantive laws of the State of
Oklahoma, without regard to conflicts of law, and by federal law where
applicable.

 

  5.2 If any part of this Release is held to be invalid or unenforceable, the
remaining provisions of this Release will not be affected in any way.

This Release was provided to Officer for consideration on March 27, 2015.

OFFICER IS HEREBY ENCOURAGED AND ADVISED TO CONFER WITH AN ATTORNEY REGARDING
THIS RELEASE. BY SIGNING THIS RELEASE, OFFICER ACKNOWLEDGES THAT OFFICER HAS
CONSULTED, OR HAD SUFFICIENT OPPORTUNITY TO CONSULT WITH, AN ATTORNEY OR A
REPRESENTATIVE OF OFFICER’S CHOOSING, IF ANY, AND THAT OFFICER IS NOT RELYING ON
ANY ADVICE FROM COMPANY, ITS AGENTS OR ATTORNEYS IN EXECUTING THIS RELEASE.

PLEASE READ THIS RELEASE CAREFULLY; IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

Officer certifies that he/she has read this Release and fully and completely
understands and comprehends its meaning, purpose, and effect. Officer further
states and confirms that Officer has signed this Release knowingly and
voluntarily and of Officer’s own free will, and not as a result of any threat,
intimidation or coercion on the part of Company or its representatives or
agents.

 

OFFICER Date:

 

 

COMPANY Date:

 

BY:

 

ITS: